﻿I offer my warm congratulations to Ambassador Samir Shlhabi and to his country, Saudi Arabia, on his election to the office of President of the General Assembly. We are pleased that his experience and skill will guide our deliberations at this session as the United Nations enters a particularly crucial stage in its history.
I should like also to pay a tribute to our Secretary-General, Mr. Javier Peres de Cuellar, whose statesmanship and wise leadership have guided the United Nations over the past tumultuous decade.
At this session we welcome seven new Members to the United Nations: the Republic of Korea and the Democratic People's Republic of Korea, the Republics of Estonia, Latvia and Lithuania, the Marshall Islands and the Federated States of Micronesia, Estonia, Latvia and Lithuania have, after more than 50 years, regained their sovereignty and independence. We in Ireland have sympathy and admiration for the courage they have shown in seeking, by peaceful means, the realization of their aspirations. We are happy that these efforts have borne fruit.
A year ago, as the crisis mounted in the Gulf, many of us who spoke from this rostrum wondered if the United Nations had the capacity and the will to meet the challenge. We feared that the things that had hampered the Organization in the past and prevented it from making and keeping peace might do so again; that the new determination to make the United Nations work, and the spirit of cooperation evident in recent years, might break under the strain of conflict. It did not happen. The will of the international
community prevailed over one State's aggressive and expansionist ambitions. The price was tragically high in bloodshed and lives shattered. One lesson is clear. A united international community acting on the precepts in the Charter can overcome acts of aggression. But there is another conclusion and a more fundamental challenge: to eliminate the causes of conflict, to build confidence, to prevent aggression; to avoid the dreadful parades whereby lives are lost in the pursuit of peace.
Twelve months later we can say that our Organization is in a stronger position to take up this task. He can hope and work for a system of collective security that will protect the weak against the strong, for a system of law and justice and order between nations. That this is possible is due in the first place to the end of the cold war. For all of us who welcomed the end of the wasted and dangerous years of East-West confrontation and the potential this offered for international cooperation, the attempted coup in the Soviet Union presented a grave threat. It put at risk not only the future of democracy and human rights in that country but our hopes for a new era of international solidarity. Thankfully, the effort was unsuccessful. He salute the determination of the people of Moscow, St. Petersburg and other cities throughout the Soviet Union to defend, with their lives if necessary, their new liberties and their hopes for the future. I believe, too, that the international community, by calling for the restoration of legality and by affording moral support and encouragement to those who opposed the coup, also contributed to its defeat. I wish the peoples of the Soviet Union well in their efforts to evolve new political and economic structures founded on the Charter of Paris, including democracy based on respect for human rights, the rule of law and social justice. They have asked for our support and our help. We must respond.
We are at the beginning of a new era in international life. The building together of a better future is more clearly before our eyes than at any time in the history of the United Nations. We know what we want to achieve. Our objectives are there In the Charter agreed almost half a century ago - to end war, to protect the dignity and worth of the individual, to ensure freedom and the rule of law, and to promote economic development. Simple and clear precepts. How can we give them effect?
First, we must harness the new mood and dynamism in international life and bring it to bear on the great global challenges facing mankind: disarmament, human rights, the environment, development. These, too, are essential for international peace and security. They are areas in which all of us have a vital interest and where none can act alone.
Secondly, we must ensure that the fullest use is made of the peace-making and peace-keeping potential of the United Nations to resolve regional conflicts. We have seen what can be done in Angola, Cambodia, Namibia and Western Sahara. Our successes and experience there should encourage us to persevere elsewhere.
Thirdly, we must make this Organization more responsive and more efficient in its working. What the Secretary-General, in his eloquent report, describes as the renaissance of the United Nations must be consolidated. We should now begin a process of analysis and consultation designed to ensure that the United Nations system as a whole functions with maximum efficiency. Without respect for human rights other achievements can hold little value. The starting point of all political activity has to be the recognition of the dignity and worth of each individual human being. It is on this that true freedom and democracy rest. He have seen in Eastern Europe and elsewhere how indomitable the human spirit can be and how irresistible is the pressure for change when a whole people acting in solidarity with each other demand an end to the needless sacrifice of individual human lives to a State system or a political ideology.
The growing willingness to use legitimate pressure at the international level to protect and promote human rights is based in the first instance on a concern for the victims. But it is also a matter of common interest to all nations. We are coming to appreciate that wherever there is tyranny, it is impossible to conduct international relations in a spirit of openness, confidence, and trust.
Human rights are indivisible. To be a victim of hunger, illness, illiteracy is to be deprived of basic economic and social rights. In recent times we have become more aware, I believe, of the link between respect for human rights and economic development, which flourishes best in a context of individual creativity, responsible government and social justice. Repression is no recipe for economic and social progress.
The realization by many of the peoples of Central and Eastern Europe of their aspirations to freedom and democracy has brought to the fore the question of how in turn the aspirations of minorities are to be addressed. This is a complex question to which there are no simple answers. Clearly, there is a duty incumbent on Governments to ensure that members of minorities can enjoy in full the basic human rights common to all. Where special protection is needed it should be forthcoming. But beyond this, there is an urgent need for the international community to work out principles to serve as a framework within which conflicting aspirations can be resolved peacefully and through negotiation.
Ireland welcomes the opportunity to review developments in the field of human rights at the World Conference in 1993. An essential foundation for further progress is that the major human rights instruments should be accepted and implemented by all States.
No issue more clearly illustrates our mutual interdependence than the environment. We have a shared responsibility for the ecosystem on which life on this planet depends. The agenda here is truly daunting. We must promote sustainable development based on equal partnership with developing countries. We must tackle the issue of climate change. We must protect our natural resources, such as forests and water. These issues are highly technical, but their resolution will require political leadership of the highest order.
Ireland, with its partners in the European Community, is determined to make the fullest contribution to next year's United Nations Conference on Environment and Development in Brazil - the Earth Summit. We are glad that as part of the preparations, Dublin will be the site for an international Conference on Water and the Environment to take place next January.
I know that some developing countries are concerned that recent events in international life, in particular the war in the Gulf and the revolutions in Eastern Europe, could turn our attention away from the challenge of development. But development is essential to peace and security and requires our dedicated efforts. We must give priority to the alleviation of poverty, to the elimination of famine, to equitable economic relations, to the relationship between the environment and development, and to the problems of indebtedness.
Next year's eighth Conference of the United Nations Conference on Trade and Development (UNCTAD) will give the international community a valuable opportunity to form an over-all picture of the global economic situation. Ireland believes that the approach must be comprehensive and based on consensus. UNCTAD provides a forum for the achievement of these aims.
In the meantime, we look to an early and balanced agreement within the Uruguay Round.
The 12 member States of the European Community will submit proposals at this session of the General Assembly aimed at strengthening the capacity of the United Nations to respond with emergency assistance to situations of the kind we have seen, for example, in the wake of flooding or drought. We see this as part of the wider effort to empower and update the United Nations.
Events in the past year have again underlined the urgent need for progress in disarmament and arms control. We are fortunate that with necessity goes opportunity. As divisions end in Europe, and in the aftermath of the Gulf War, the outlook is more promising.
The signature by the United States and the Soviet Union of the Strategic Arms Limitation Treaty and the recent announcements by France and China of their intention to adhere to the Non-Proliferation Treaty, as well as the accessions to it of South Africa, Tanzania and Zimbabwe, greatly strengthen the international regime of nuclear non-proliferation.
The recent undertakings given by several countries to abolish their chemical weapons stocks are welcome. They will encourage developments in the field of conventional arms control and will underpin the belief that there is a new political will to achieve progress in disarmament. My Government believes that fresh and more urgent consideration should be given to the proposal, which Ireland has long supported, for a comprehensive nuclear-test-ban treaty. We hope there will be widespread support from Member States of all regions for the proposal to establish a United Nations arms register, which the 12 member States of the European Community are presenting at this year's session.
Human rights, the environment, development and disarmament are some of the areas in which, designing on a broad canvas, we hope to foster a world order more accountable to reason and more responsive to considerations of justice. There are also many specific situations in which we must try to bring to bear the spirit and experience of the United Nations.
The Arab-Israeli conflict involves two great historical traditions - noble peoples that have been blown before the winds of history. It is hard to imagine any single development that would be more welcome to the international community than a just and comprehensive solution to the Arab-Israeli conflict and the Palestinian question on the basis of United Nations Security Council resolutions 242 (1967) and 338 (1973) and the principle of land for peace. The end of the Gulf War has given a strong impulse to the search for a settlement. Ireland supports the dedicated efforts of United States Secretary of State James Baker. As a member of the European Community, we will actively contribute to the success of the peace conference.
We want to see full respect for the human rights of the Palestinian people and an improvement in their economic and social conditions. The establishment of settlements in the occupied territories is illegal and must be ended. For the first time in 15 years there is hope of progress in Lebanon. We rejoice at the recent release of hostages and renew our appeal for the immediate release of those still bald captive.
In Iraq, we expect the authorities to respect fully and to comply with the resolutions of the Security Council. They must not obstruct the efforts of the United Rations teams to carry out the mandate given to them by the international community.
In South Africa, the apartheid system is an affront to reason and human dignity. The removal of the legislative pillars of the system has opened the way for substantive negotiations on a new constitutional order. These important measures must be followed by the elimination in practice of all racial discrimination and by an improvement of the position of the disinherited. It is now for the parties to bring about the context in which negotiations will have the best prospects for success. Among other factors it will be important for all parties to implement in full the national peace accord signed on 14 September. I look forward to the day when a new, democratic, united and non-racial South Africa plays its full part on the stage of African and world affairs.
The United Nations plan for peace in Cambodia offers the best guarantee of a just, durable and comprehensive settlement of that conflict. The ultimate goal must be to ensure for the Cambodian people a future in which they enjoy true peace and security, free from any threat of a return to past policies and practices and above all of the genocide which has outraged the conscience of mankind.
We welcome the admission of both the Republic of Korea and the Democratic People's Republic of Korea to membership of the United Nations as well as the reopening of direct political dialogue between North Korea and South Korea. I urge North Korea to implement all Non-Proliferation Treaty obligations without delay, notably the International Atomic Energy Agency Safeguards Agreement.
The past year has seen significant developments in Central America, not least because of the invaluable role played by the Secretary-General. There are now excellent prospects for an end to armed conflict in El Salvador and Guatemala. The day is approaching when all the countries of Central America will be able to focus their political energies on the strengthening of democracy and of economic and social progress, in a context of increasing regional cooperation and full respect for human rights.
For some months the European Community and its member States have sought a peaceful and lasting solution to the crisis in Yugoslavia which would protect the rights of all in Yugoslavia and take full account of their legitimate concerns and aspirations. To this end the Community has negotiated cease-fires in Slovenia and Croatia and has dispatched a monitor mission to oversee their implementation. Host recently the European Community has convened a peace conference under the chairmanship of Lord Peter Carrington with the participation of the Yugoslav parties. Ireland has fully supported these moves and is participating in the monitor mission.
Our involvement in the European Community's efforts underlines our long-standing commitment to the peaceful resolution of conflict and our readiness to assist, in ways that are open to us, in reaching a peaceful solution of crises in the international arena.
With its partners in the European Community and other Conference on Security and Co-operation in Europe (CSCE) participating States, Ireland is willing to look at additional steps that might be taken in concert with the parties to the Yugoslav conflict to create a stable background to the peace conference. We welcome in particular the measures adopted on Wednesday by the Security Council which give the backing and authority of this world Organization to the effort we are making to resolve this dangerous and complex conflict.
In his report the Secretary-General has said that never before have so many new insights been gained about the varied tasks of keeping, making or building the peace in areas given or threatened by conflict. The experiences in Namibia, in Haiti, and in Central America, as well as the new operations in the Western Sahara and Angola, would have been beyond the reach of the United Nations in any other era. Of the 22 United Nations peace-keeping operations launched since its inception, almost half have been established in the past three years.
Since Ireland's first involvement, in 1958, it has contributed over 33,000 personnel to United Nations service. Our soldiers currently serve in nine operations and our civilian police are preparing for service in two of them. We believe that the United Nations Interim Force in Lebanon still has a vital contribution to make to stability in South Lebanon.
Last year I said that proper funding of United Nations peace-keeping operations was essential. That is a point widely understood and accepted. Let us find a solution and ensure that it is no longer an issue of contention among us.
In our approach to the problem of Northern Ireland we seek the peaceful and voluntary reconciliation of two conflicting traditions. It follows that we are opposed, as a matter of fundamental principle, to all recourse to violence, and we will continue to use all the resources at our disposal to counter the efforts of those who resort to it. Such methods are deeply undemocratic and morally repugnant. They cannot succeed because they are based on the mistaken assumption that a solution can be found through coercion. The aim of the Irish Government is rather to build on what unites both traditions in Ireland and on the shared interest of the Irish and British peoples to bring peace and reconciliation. In this it has the support of the vast majority of the Irish people.
It is common ground between the Irish and British Governments that a solution must be based on the totality of relationships within Northern Ireland, between North and South in the island of Ireland, and between the islands of Ireland and Great Britain. The Anglo-Irish Agreement, signed in 1985, was a development, of this approach. Since coming into force it has provided a valuable mechanism of cooperation between the two Governments on a wide range of issues relating to Northern Ireland. These include the eradication of discrimination in whatever guise it may exist, but particularly in employment practices; even-handedness in the behaviour of the security forces and in the administration of justice; respect for human rights and the rule of law; and equality of esteem and treatment for both traditions.
We attach importance also to the role of the Anglo-Irish Agreement in the economic and social sectors. It has enhanced cross-border cooperation in these areas in recent years. Overall, progress has been made, even if much still remains to be achieved. He will continue to utilize fully the structures of the Agreement to this end in the period ahead.
The Anglo-Irish Agreement has been of particular value in identifying common elements in the approach of both Governments to Northern Ireland and in formalizing cooperation between them. These achievements must be preserved. However, the Unionist community in Northern Ireland has continued to reject the Agreement which it sees as a threat to its interests. Our concern now is to promote a political dialogue which will involve it as well as the two Governments and all those political parties in Northern Ireland which are committed to progress exclusively through political means. We have made clear that we are willing to work for a new agreement which would give full expression to all of the relationships of which I have spoken and which would therefore transcend the existing Agreement.
During the past year, tentative steps were taken towards getting such a dialogue under way. Last March the two Governments and the elected leaders of democratic parties in Northern Ireland agreed on a sat of negotiating structures corresponding to the three critical relationships. In the event the opportunity eluded us. There was soma progress. But despite all efforts to offer reassurance, the mistrust which for so long has corroded relationships on our island once again prevailed.
There is now a general concern, which we fully share, that whatever fragile progress was made in recent months should be preserved. For its part, the Irish Government is determined to seek to move forward as imaginatively as possible in the period ahead, and we are ready, if necessary, to envisage new avenues of approach. Our openness is conditioned only by the requirement that the common objective must be not to undermine what has been achieved but to build a durable settlement. He do not underestimate the complexities but we believe that the search for a solution must be sustained. There can be false pessimism no less than false optimism.
There are, I believe, factors at work for progress. The strong tide of public support in both communities for the process of dialogue is a sign of hope. The relationship between the Irish and British Governments, always a critical factor, is one of increasing cooperation and commitment to address this difficult remaining legacy of our common past.
The European Community provides a positive, wider context. It is at once a model of how ancient enmities can be overcome and a practical arrangement which will progressively diminish the impact of political borders within its ambit. Elsewhere in Europe, far-reaching attempts are under way to confront other historical legacies of great complexity. The prevalent mood of change must encourage those in Ireland who wish to escape from the entrenched attitudes of the past and who seek, as we do, a transformation of relationships which will bring lasting peace.
The Foreign Minister of the Netherlands has already spoken in the name of the 12 member States of the European Community of the major challenges confronting our world today. I fully endorse his statement. It is his earnest hope - and my earnest hope - that this Assembly can move forward in unison, casting aside the division and recrimination of yesteryear. As President Roosevelt so eloquently said in March 1945, the United Nations:
"Ought to spell the end of the system of unilateral action, the power and exclusive alliances, the spheres of influence, the balances of power and all the other expedients that have been tried for centuries - and have always failed."
